          Case 4:20-cv-00235-JCH Document 20 Filed 05/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Diana L Olney,                                    No. CV-20-00235-TUC-JCH
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15
16            On June 2, 2020, Plaintiff Diana Olney filed a complaint appealing the decision of

17   the administrative law judge (“ALJ”) which denied her disability benefits for lack of a
18   disability. The Court then referred this matter to Magistrate Judge D. Thomas Ferraro who

19   issued a Report and Recommendation (“R&R”) on April 29, 2021 (Doc. 19). The R&R

20   recommended that this Court vacate the final decision of the Commissioner of the Social
21   Security Administration (the “Commissioner”) and remand this action for further
22   proceedings. The time for filing objections to the R&R expired on May 14, 2021. (See

23   Doc. 19 at 13-14). For the following reasons, the Court adopts the R&R in full and remands

24   this matter to the Commissioner for further administrative proceedings.

25   I.       Analysis

26            When reviewing a magistrate judge's Report and Recommendation, this Court “may
27   accept, reject, or modify, in whole or in part, the findings or recommendations made by the
28   magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate
       Case 4:20-cv-00235-JCH Document 20 Filed 05/19/21 Page 2 of 2



 1   judge's findings and recommendations de novo if objection is made, but not otherwise.”
 2   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
 3   original). District courts are not required to conduct “any review at all ... of any issue that
 4   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28
 5   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.
 6          Here, the deadline for filing objections was on May 14, 2021. However, no
 7   objections have been filed and neither party has requested additional time to do so.
 8   Consequently, the Court may adopt the R&R on that basis alone. See Reyna–Tapia, 328
 9   F.3d at 1121. The Court has reviewed the record and concludes that Judge Ferraro’s
10   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1).
11          Accordingly,
12          IT IS ORDERED ACCEPTING AND ADOPTING IN FULL Judge Ferraro’s
13   R&R (Doc. 19);
14          IT IS FURTHER ORDERED VACATING the Commissioner's decision and
15   REMANDING this matter to the Commissioner for further administrative proceedings as
16   set forth in this Order;
17          IT IS FURTHER ORDERED DIRECTING the Clerk of the Court to terminate
18   this action and enter judgment accordingly.
19          Dated this 19th day of May, 2021.
20
21
22
23
24
25
26
27
28


                                                  -2-
